DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending and have been examined.

Claim Rejections - 35 USC § 112
Previous rejections under 35 USC 112 are withdrawn in response to Applicant’s amendments.

Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is because although combined washing and drying machines having a drying procedure alternating heat is known, as shown by Takayuki et al (JP 2005/021231 A1), and it is further known to provide various combinations of conserving energy by not supplying heat during a second half of tub rotation, performing no heat cooldown cycles, or no heat or low heat drying cycles, as shown by JP 2007/050153 A or US2807889A or EP 1449953 B1, the prior art of record does not teach, suggest or motivate the combination of the drying procedure comprises a first preparation treatment, a second preparation treatment occurring after the first preparation treatment, and a main drying treatment repeated for multiple times after the second preparation treatment; wherein, during the first preparation treatment, the heating portion is configured to be kept turned off, and the controller is configured to drive the air supply portion to supply the air into the washing drum continuously and enable the washing machine to rotate; wherein, during the second preparation .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2007/050153 A note no heat in second half of rotation cycle.
US 2807889 A  note no heat, low heat, high heat drying cycles.
EP 1449953 B1  note initial loosening clothes cycle with heat applied.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711